          Case 2:20-cv-01494-RAJ Document 28-2 Filed 11/19/20 Page 1 of 3




1

2

3

4                                                               The Honorable Richard A. Jones

5
                             UNITED STATES DISTRICT COURT
6                           WESTERN DISTRICT OF WASHINGTON
                                      AT SEATTLE
7

8          CHRISTOPHER KING, J.D. A/K/A                        NO. 2:20-CV-01494-RAJ
           KINGCAST, and JOHN NOVAK,
9
                                   Plaintiffs,                 ORDER GRANTING STATE
10                                                             DEFENDANTS’ MOTION TO
                          v.                                   DISMISS
11
           LIQUOR AND CANNABIS BOARD OF                        [PROPOSED]
12         THE STATE OF WASHINGTON; JANE
           RUSHFORD, Chair of the Liquor and
13         Cannabis Board; RICK GARZA, Director
           of the Liquor and Cannabis Board; JAY
14         INSLEE, Governor of Washington;
           ROBERT FERGUSON, Washington
15         Attorney General; WILLIAM P. BARR,
           U. S. Attorney General; and OFFICE OF
16         NATIONAL DRUG CONTROL POLICY
17         In their Individual and Official Capacities,
18                             Defendants.
19

20          Upon consideration of the State Defendants’ Motion to Dismiss, the various

21   memorandum filed by the parties, applicable law, and the entire record herein, it is hereby
22          ORDERED that the motion is granted and it is further;
23
            ORDERED that Mr. King’s and Mr. Novak’s claims against The Honorable Jay
24
     Inslee, Governor of the State of Washington; Robert Ferguson, Washington State Attorney
25
     General; the Liquor and Cannabis Board of the State of Washington; Jane Rushford, Chair of
26


      ORDER GRANTING STATE                                1            ATTORNEY GENERAL OF WASHINGTON
                                                                        Licensing & Administrative Law Division
      DEFENDANTS’ MOTION                                                        1125 Washington St SE
      TO DISMISS [PROPOSED]                                                    Olympia, WA 98504-0110
                                                                                    (360) 753-2702
      (2:20-CV-01494-RAJ)
          Case 2:20-cv-01494-RAJ Document 28-2 Filed 11/19/20 Page 2 of 3




1    the Liquor and Cannabis Board; and Rick Garza, Director of the Liquor and Cannabis Board
2    are hereby DISMISSED for lack of jurisdiction.
3
                  SO ORDERED
4

5    __________________________
                                              The Honorable Richard A. Jones
6                                             United States District Judge

7

8                 DATED: ____________

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


      ORDER GRANTING STATE                            2            ATTORNEY GENERAL OF WASHINGTON
                                                                    Licensing & Administrative Law Division
      DEFENDANTS’ MOTION                                                    1125 Washington St SE
      TO DISMISS [PROPOSED]                                                Olympia, WA 98504-0110
                                                                                (360) 753-2702
      (2:20-CV-01494-RAJ)
           Case 2:20-cv-01494-RAJ Document 28-2 Filed 11/19/20 Page 3 of 3




1
     Presented by:
2
     ROBERT W. FERGUSON
3    Attorney General

4
     s/ Michelle A. Carr
5    MICHELLE A. CARR, WSBA # 53647
     Assistant Attorney General
6    1125 Washington Street SE
     PO Box 40110
7    Olympia, WA 98504
     Michelle.Carr@atg.wa.gov
8    LalOlyEF@atg.wa.gov
     (360) 586-2644
9

10   Counsel for State Defendants

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


       ORDER GRANTING STATE                    3          ATTORNEY GENERAL OF WASHINGTON
                                                           Licensing & Administrative Law Division
       DEFENDANTS’ MOTION                                          1125 Washington St SE
       TO DISMISS [PROPOSED]                                      Olympia, WA 98504-0110
                                                                       (360) 753-2702
       (2:20-CV-01494-RAJ)
